Storer, J.
We are now asked to reverse the action of the court in Special Term for alleged error, and the defendants move to dismiss the writ of error, on the ground that the proceeding sought to be reversed is not such a judgment from which a writ of error will lie. The cases of Worthington v. Rogers, decided by this court November last, and Taylor et al. v. Fitch, 12 Ohio St. 169, we think decide the question. They give a legal construction to section 512 .of the Code, which defines the meaning of a final order, which in effect determines the action and prevents a judgment.
The writ of error will be dismissed and the cause remanded.